Citation Nr: 1550088	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for low back disability with radiculopathy.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to July 1988. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

While the Veteran had been represented in the course of appeal by a private attorney, this representation was terminated by a February 2015 letter submitted by this former representative.  The RO recognized this withdrawal of representation and official revoked representation by a March 2015 letter, with appropriate notice to the Veteran.  The Veteran is thus unrepresented in the present appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

As discussed below, several deficiencies in records and in the obtained August 2012 examination of the record and associated opinion necessitate additional development prior to the Board's adjudication of the claim.  

The Veteran underwent three VA surgeries for his low back, the first involving an L4-S1 spinal fusion in June 2009, the second in August 2009 including for treatment of an infection following the first surgery, and the third in December 2009 including for revision of hardware from the first surgery.  The Veteran's 38 U.S.C. § 1151 claim addresses complications resulting from VA treatment that appears to encompass the three surgeries and associated care, while dwelling significantly on harms claimed from the first surgery.  

In an April 2011 submitted statement the Veteran asserted that his left lower extremity radiculopathy began essentially immediately following his June 2009 surgery, and that it has resulted in persistent pain since that time.  Radiculopathy in the right lower extremity has also persisted, though that was present prior to the surgery.  

Also in his April 2011 statement, the Veteran indicated that after the second surgery but before the third for hardware revision, he sought a second opinion from Dr. Beck at Aurora Hospital.  That doctor reportedly told him that the bottom screw in the hardware from the first surgery "was inserted in a crooked manner," which resulted in the pain and numbness in his legs.  

The Veteran added that he was awarded Social Security Administration (SSA) disability benefits based on the permanent injuries sustained in the first surgery.  Records underlying this Social Security Disability benefits award are potentially relevant to the claim.  The record does not reflect that these records were requested or obtained.  Hence, they should be obtained.

The Veteran's records were reviewed by a VA examiner in August 2012, who concluded that there was no error or fault, including no "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or an even not reasonably foreseeable" associated with the spinal fusion surgery that the Veteran underwent in June 2009.  Rather, the examiner concluded that "wound infections are known complications of the surgery he had and everything I reviewed showed proper and timely treatment."  The examiner further concluded that the hardware revision in the third surgery was necessitated by the infection, not by incorrect placement of the original hardware.  The examiner additionally opined that the Veteran's left leg radiculopathy was a residual of the complication of the wound infection from the initial surgery, which had resulted in inflammatory tissue causing pressure on the nerve, with the left L5-S1 neuroforamen opened during the second surgery to relieve pressure on the nerve.  

The Veteran was initially seen at VA in 2008 for long-standing lumbar pain with sciatica.  MRIs in November 2008 revealed foraminal narrowing with disk protrusion impinging on the nerve root at L5 and possibly at L4.  Upon follow-up in April 2009 the Veteran complained that he now had difficulty walking due to increased sciatic pain.  MRIs in April 2009 showed degenerative disc changes at L3 through S1 with desiccation and height loss as well as mild retrolisthesis at L5-S1.  Right S1 nerve root sleeve compromise was observed.  

The Veteran underwent initial surgery on June 2, 2009, which included L5 laminectomies and bilateral foraminotomies, L4-S1 transpedicular fixation (Stryker), and L5-S1 "arthrodesis/BMA/Platelet gel."  The full report of that surgical procedure does not appear to be present in the records of VA treatment, as contained in the Veteran's Virtual VA records.  Upon remand, the complete surgical report and associated VA hospitalization records should be associated with the Veteran's record.  

Following this initial lumbar surgery, x-rays in June 2009 revealed satisfactory appearance of fusion at L4 through S1, as well as laminectomy at L5.  However, they also revealed marked intervertebral disc space narrowing at L5-S1 that was "not significantly changed" from its pre-operative status. 

X-rays in July 2009 revealed degenerative disk disease at L5-S1 with disc space narrowing and vacuum disc changes, as well as severely narrowed foramina at the L5-S1 level.  

Details from the July 2009 x-rays include these observations:

Left L4 transpedicular screw extends beyond the left lateral cortex of the vertebral body.  There is also fracture of the right lateral cortex of the same vertebral body near the right transpedicular screw.  

The above observations would appear potentially consistent with the Veteran's report in April 2011 that he had been told by private consulting physician Dr. Beck that a crooked screw had resulted in pain and numbness in his lower extremities.  Notably, the VA examiner in August 2012, in discounting incorrect placement of hardware as a caused of the Veteran's symptoms, entirely failed to note these x-ray observations.

A second VA procedure performed in August 2009, characterized as a "revision" of the June 2009 procedure, included "decompression, wound, exploration, debridement/drainage of epidural abscess, and antibiotics placement of vancomycin and tobramycin beads."  Hardware was then left in place.  MSSA infection was demonstrated from intra-operative culture, and the Veteran was provided a course of post-operative cefazolin.    

October 2009 VA lumbar CTs noted that the L4-S1 posterior metallic plate fusion was characterized by loosening of screws at L4 bilaterally, at L5 on the right, and at S1 bilaterally.  This loosening of screws was also not addressed by the August 2012 examiner.  

Contrarily, simple x-rays taken in November 2009 resulted in the assessment that there was "[n]o indication of hardware loosening or failure."

However, in December 2009 the Veteran underwent surgery again, and the operative report informs that procedures included the following:

1.  Removal of loose L4-S1 hardware.

2.  Removal of antibiotic beads.

3.  Redo of L4-S1 fusion, using bone morphogenic protein (BMP) and MasterGraft allograft.

4.  Transpedicular screw fixation, L4-S1. 

It is apparent from this operative report that there in fact was loose hardware associated with the first surgery.  This loose hardware, as well as the left L4 transpedicular screw extending beyond the left lateral cortex of the vertebral body and the fracture of the right lateral cortex of L4, were all apparently overlooked or ignored by the August 2012 examiner when he concluded that infection and not surgical errors had resulted in the Veteran's neuropathy/radiculopathy associated with the left lower extremity.  

A new VA examination is in order to address issues raised by the above evidence.    





Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC must undertake appropriate development to obtain any outstanding records pertaining to the Veteran's low back disability and associated radiculopathy, and inclusive of records of care associated with surgical interventions and other treatment for that disability both at VA facilities and privately.  This should including any unobtained records from the Milwaukee VAMC, and from any contracted health care providers.  The complete records of the VA surgeries performed in June 2009, August 2009, and December 2009 and associated complete hospitalization records should be obtained.  Records of treatment or evaluation and a copy of the medical statement or report (as referenced by the Veteran) from Dr. Beck at Arora Hospital should also be sought.  

2. Obtain any SSA decision(s) addressing disability benefits and records underlying the decision(s). This should include repeated searches of CAVES for such records, or other reasonable potential locations, to obtain these records, until the records are obtained or until further searches would be futile. 

All attempts to obtain these records and all responses received should be documented in the record if the records are not obtained.

3. Once the record is developed to the extent possible, the Veteran should be afforded an examination by a qualified spine surgeon, for the following: (a) determining the nature and progression of the Veteran's the low back disability before and after the VA spine surgeries performed in June 2009, August 2009, and December 2009, (b) determining whether those procedures were proper, and (c) determining whether they were adequately performed.  This examination should be conducted by a physician other than any who previously examined or performed surgery or otherwise treated the Veteran, to avoid a conflict of interest.  It should also be performed by a physician other than the one who conducted the April 2012 VA records-based examination, to avoid bias based on prior examination findings.  The examiner should be provided the instructions contained within this remand. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests or studies should be performed. 

Based on the review of the evidence and the examination results, the examiner should offer medical opinions addressing the following: whether the VA spine surgeries in June 2009, August 2009, or December 2009 were negligently performed; whether the care afforded the Veteran for his low back disability and radiculopathy and other care afforded the Veteran associated with these surgeries was otherwise negligent; whether VA providers negligently failed to provide treatment that was medically indicated for his low back disability, radiculopathy, infection, and any iatrogenic complications, including to correct outcomes of prior repairs and otherwise to obtain good outcomes for preserving or improving functioning as associated with the Veteran's low back disability and radiculopathy; and whether any VA negligence resulted in additional disability. 

The examiner should also state an opinion as to whether any additional low back disability or radiculopathy shoulder disability resulting from VA treatment was due to an event not reasonably foreseeable. 

To answer these questions, the examiner should review operative reports, pre- and post-operative clinical findings as well as x-ray, CT, and MRI scans, and EMG tests.  The examiner must specifically address the Veteran's assertion that a private consulting physician had reported that a crooked placement of a screw had resulted in the pain and numbness the Veteran has experienced in the lower extremities.  The examiner must address the July 2009 x-rays identifying a "left L4 transpedicular screw" that "extends beyond the left lateral cortex of the vertebral body," and also identifying a "fracture of the right lateral cortex of the same vertebral body near the right transpedicular screw."  The examiner should also address a VA lumbar CT report from October 2009 observing loosening of screws at L4 bilaterally, at L5 on the right, and at S1 bilaterally, as well as loosened screws found upon surgery performed in December 2009.  

The examiner must address whether the weight of the evidence supports post-surgical infection as causing the post-operative radiculopathy including into the left lower extremity, as the August 2012 VA examiner asserted, or whether the weight of the evidence including post-surgical x-rays and CT scans support poor screw placement as resulting in nerve damage and associated pain and radiculopathy.  The examiner should also address whether any complications resulting in additional disability - whether these complications are wound infection, or the noted left L4 transpedicular screw or the fracture of the right lateral cortex of L4, or other outcomes of surgery or associated care or absence of care - were due to negligence on the part of VA or were events not reasonably foreseeable.  

In addition, the examiner should indicate whether the VA surgical procedures in June 2009, August 2009, or December 2009 were rendered without the Veteran's appropriate informed consent. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4. The RO or the AMC should also undertake any other development it determines to be warranted. 

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




